Opinion issued December 22, 2022




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-21-00095-CV
                             ———————————
                          LAWRENCE EALY, Appellant
                                          V.
                          EVC ENGAGE, LLC, Appellee


                    On Appeal from the 334th District Court
                             Harris County, Texas
                       Trial Court Case No. 2020-09144


                                    OPINION

      Appellant Lawrence Ealy filed a restricted appeal in response to the trial

court’s grant of summary judgment in favor of Appellee EVC Engage, LLC (EVC)

on its claim for specific performance for Ealy’s breach of contract for the sale of real

property. In a single issue on appeal, Ealy contends there is error on the face of the
record because the evidence is legally and factually insufficient to support the trial

court’s summary judgment. EVC disagrees, but it also contends that this Court lacks

jurisdiction over Ealy’s restricted appeal because he filed a timely post-judgment

motion in the trial court.

      We hold that Ealy timely filed a post-judgment motion, and therefore, failed

to satisfy one of the jurisdictional requirements for a restricted appeal. Accordingly,

we lack jurisdiction to consider his restricted appeal and dismiss the appeal for want

of jurisdiction.

                                    Background

      Ealy entered a One to Four Family Residential Contract (the Contract) with

EVC, with an effective date of September 30, 2019. In the Contract, Ealy agreed to

sell the real property located at 3422 Francis Street, Houston, Texas 77004 (the

Property) for $250,000 to EVC. The Contract provided for payment of $150,000 in

cash at closing, with the remainder of the purchase price, $100,000, to be paid

through seller financing according to the terms of the “attached Seller Financing

Addendum.”

      After Ealy failed to follow through on the sale of the Property, EVC filed suit

against Ealy for breach of contract. A month later, EVC filed its first amended

petition. Ealy filed an answer generally denying EVC’s allegations. EVC then

moved for summary judgment arguing that under Paragraph 15 of the Contract, Ealy


                                          2
defaulted because he failed to close on the sale. EVC claimed that Ealy refused to

allow it to inspect the Property and informed EVC that he no longer intended to close

or sell the Property to EVC. On the other hand, EVC complied with its contract

obligations by paying an earnest money deposit of $2,500 and being ready, willing,

and able to tender the purchase price agreed to under the Contract. EVC contended

it did not breach the Contract and claimed it was entitled to specific performance

and attorney’s fees under Paragraphs 15 and 17 of the Contract. EVC served Ealy

with requests for admission but received no response. Despite receiving proper

notice of the motion for summary judgment, Ealy did not file a response. On August

29, 2020, the trial court granted EVC’s motion for summary judgment, ordering

specific performance of the Contract and awarding EVC attorney’s fees and costs.

      In September 2020, Ealy mailed, via the United States Postal Service, a letter

addressed to Judge Steven Kirkland, the presiding judge of the trial court, explaining

that he had been incarcerated from May 27, 2020 to August 10, 2020, and was not

able to represent himself or receive any mail during this time. In his letter, dated

September 9 and file stamped by the district clerk on September 17, Ealy stated, “it

is my request to have another judgment of summary that I may be present to

represent myself.” He also included proof of his release documents and incarceration

from those dates. Ealy claimed that he did not receive any money for the property or

sign a contract for the sale of the property, and he asserted that the real estate agent


                                           3
lied about the condition of the property and “must have taken matters into her own

hands.” Ealy concluded his letter with a request that the trial court “grant me another

court appearance that I may defend myself.” The trial court did not rule on Ealy’s

request in his letter. On February 22, 2021, Ealy filed a notice of restricted appeal.1

                                   Restricted Appeal

      A notice of appeal is generally due within thirty days after a final judgment is

signed. TEX. R. APP. P. 26.1. However, a party may obtain relief via a restricted

appeal if it meets the following requirements: (1) the appellant filed a notice of the

restricted appeal within six months after the judgment was signed; (2) the appellant

was a party to the underlying lawsuit; (3) the appellant did not participate in the

hearing that resulted in the complained of judgment and did not timely file any post-

judgment motions or requests for findings of fact and conclusions of law; and (4)

error is apparent on the face of the record. TEX. R. APP. P. 26.1(c), 30; Alexander v.

Lynda’s Boutique, 134 S.W.3d 845, 848 (Tex. 2004). The first three elements are

considered jurisdictional and must be determined before moving to the fourth. Ex



1
      After Ealy filed his appellant’s brief and before EVC’s appellee’s brief was due,
      EVC moved to dismiss Ealy’s restricted appeal. This Court concluded that Ealy’s
      letter to Judge Kirkland was not properly filed as a post-judgment motion because
      no filing fees were paid and, accordingly, denied EVC’s motion to dismiss and
      ordered EVC to file its appellee’s brief. In EVC’s brief, it again challenged this
      Court’s jurisdiction on the basis that Ealy timely filed a post-judgment motion.
      Upon further review of the jurisdictional issues and additional briefing of the parties,
      as detailed below, we conclude that Ealy’s letter was a timely filed post-judgment
      motion, and therefore, we do not have jurisdiction to consider his restricted appeal.
                                             4
parte E.H., 602 S.W.3d 486, 497 (Tex. 2020). The fourth element is not considered

jurisdictional because it requires courts to analyze the merits of the appeal. Id. A

court should first inquire about its jurisdiction over an appeal before analyzing its

merits. Id. In our case, there is no dispute between the parties over the first two

elements of a restricted appeal. The parties dispute, however, whether Ealy timely

filed a post-judgment motion (element three) and whether there is error on the face

of the record (element four). Because element three implicates jurisdiction, we

consider it first.

A.     Appellant’s September 17th Letter was a timely filed post-judgment
       motion.

       Although not raised by Ealy, EVC in its appellate brief argues this Court lacks

jurisdiction because Ealy’s letter to Judge Kirkland constituted a timely filed post-

judgment motion. Ealy argues we have jurisdiction because his letter was not a post-

judgment motion and, even if it was, it was not timely filed with the clerk because

no filing fee was paid. We agree with EVC.

       There is no dispute as to whether Ealy participated in the hearing that resulted

in the complained-of judgment or requested findings of fact and conclusions of law.

The issue at hand is whether Ealy filed a timely post-judgment motion. Under the

third element for a restricted appeal, a party may not file a notice for restricted appeal

if it timely filed any post-judgment motions. TEX. R. APP. P. 30. Thus, we consider



                                            5
two questions. First, whether Ealy’s letter constitutes a post-judgment motion. And,

second, if so, whether it was timely filed.

      To determine whether a party filed a post-judgment motion, courts look to the

substance of the document rather than its title or caption. Barry v. Barry, 193 S.W.3d

72, 74 (Tex. App.—Houston [1st Dist.] 2006, no pet.). Substance is not determined

solely from a caption or introduction. Finley v. J.C. Pace Ltd., 4 S.W.3d 319, 320

(Tex. App.—Houston [1st Dist.] 1999, no pet.). Instead, substance is gleaned from

the body of the instrument and the prayer for relief. Id. Texas Rule of Civil Procedure

320 allows a party to file a motion for new trial and request that the judgment be set

aside for good cause, provided that the motion is in writing and signed by the party

or his attorney. TEX. R. CIV. P. 320. A motion for new trial must, by its very nature,

seek to set aside an existing judgment and request relitigation of the issues. Barry,

193 S.W.3d at 74 (citing Finley, 4 S.W.3d at 320). If an instrument does not meet

these minimum requirements, it is not a motion for new trial. Id. (citing Mercer v.

Band, 454 S.W.2d 833, 836 (Tex. Civ. App.—Houston [14th Dist.] 1970, no writ)).

      Ealy’s letter, though not captioned as a post-judgment motion or motion for

new trial, effectively requested that the court set aside the summary judgment

granted in favor of EVC. He requested “another judgment of summary” so that he

could be “present to represent” himself, and specifically requested that the court

“grant [him] another court appearance” so he could defend himself. He also


                                              6
substantively challenged the trial court’s summary judgment in that he claimed he

never signed the contract or received any money for the property. By including these

substantive challenges and requesting another court appearance to defend himself,

Ealy’s letter, though not in explicit terms, in essence asked the court to set aside the

summary judgment and allow him to relitigate the issues. Substantively, therefore,

we hold that his letter qualifies as a motion for new trial. See PopCap Games, Inc.

v. MumboJumbo, LLC, 350 S.W.3d 699, 716 (Tex. App.—Dallas 2011, pet. denied)

(holding motion was motion for new trial because it “expressly sought to relitigate

some of the issues in the case” and, even though motion did not explicitly request

judge set aside final judgment, relief that was requested “necessarily implied a

request that the existing judgment be vacated at least in part and a new final judgment

eventually signed”); Finley, 4 S.W.3d at 320 (holding motion for rehearing

requesting that trial court “grant a rehearing” and “deny defendants’ motion for

summary judgment” would be considered request for new trial because it “sought to

set aside the existing judgment for the purpose of litigating the issues” and “[i]f the

trial court granted the motion, a trial would have resulted”); Taylor v. Trans–Cont’l

Props., Ltd., 739 S.W.2d 873, 876–77 (Tex. App.—Tyler 1987, no writ) (construing

motion as motion for new trial based on its substance, even though it did not

expressly request trial court to set aside its judgment or grant new trial); English v.

Fischer, 632 S.W.2d 163, 164 (Tex. App.—Corpus Christi 1982, no writ) (treating


                                           7
motion as motion for new trial despite “the formal omission of an explicit prayer for

a new trial”); cf. Barry, 193 S.W.3d at 74 (holding answer filed after divorce decree

was entered, which consisted of general denial, request for attorney’s fees, and

prayer that plaintiff take nothing, did not meet minimum requirements for motion

for new trial because it did not “seek to set aside an existing judgment and request

relitigation of the issues”).

       Having concluded that Ealy’s letter was a post-judgment motion for new trial,

we next consider whether it was timely filed. If so, we do not have jurisdiction to

consider his restricted appeal. See TEX. R. APP. P. 30 (“A party . . . who did not

timely file a postjudgment motion . . . may file a notice of appeal within the time

permitted by Rule 26.1(c).”). Here, there is no dispute that if the letter is considered

a motion for new trial (as we have found it is), it was timely filed. A motion for new

trial must be filed within thirty days of the judgment or order complained of is

signed. TEX. R. CIV. P. 329b(a). If it is timely filed, a motion for new trial extends

the deadline to file a notice of appeal by ninety days. See TEX. R. APP. P. 26.1(a)(1).

The trial court’s order granting summary judgment for EVC was signed on August

29. Ealy’s letter—which we construe as a motion for new trial—was filed on

September 17, well within the thirty-day time period set by Rule 329b. Thus, the

motion was timely filed. However, this does not end our inquiry. The parties dispute




                                           8
whether the letter was properly “filed” on September 17 because Ealy never paid the

requisite filing fee.

       On at least two occasions, the Texas Supreme Court has considered the

question of what constitutes “filing” a motion for new trial for purposes of

calculating the appellate timetable. See Garza v. Garcia, 137 S.W.3d 36, 37 (Tex.

2004); Jamar v. Patterson, 868 S.W.2d 318, 318 (Tex. 1993). In Jamar, the

appellant filed a motion for new trial within thirty days of the judgment, but he did

not pay the $15.00 statutory filing fee at the time of filing. Id. The district clerk did

not accept the motion for filing at the time it was tendered to the clerk because the

filing fee had not been paid, only file-stamping the motion once the $15.00 filing fee

was received over two weeks later. Id. At issue on appeal was what constitutes

“filing” for purposes of calculating the appellate timetable. Id. The Texas Supreme

Court, acknowledging its previous “long line of cases,” held “that a document is

‘filed’ when it is tendered to the clerk, or otherwise put under the custody or control

of the clerk.” Id. at 319. Therefore, the Court held that the motion for new trial was

conditionally filed when the motion was tendered to the trial court clerk and that

date controlled for purposes of starting the appellate timetable. Id. The Court

recognized, however, that the filing was not “completed” until the date that the filing

fee was paid. Id. The Court also noted that “absent emergency or other rare




                                           9
circumstances,” the court should not consider the motion for new trial before

payment of the filing fee. Id. n.3.

      In a more recent case, the Texas Supreme Court extended its holding in Jamar

to cases, like here, where a filing fee was never paid. In Garza, Garcia filed a motion

for new trial within the thirty-day time period after judgment, but she never paid the

requisite filing fee. 137 S.W.3d at 37. Garcia filed her notice of appeal eighty-four

days after judgment, which was timely if her motion extended the appellate

deadlines, but too late if it did not. Id. The Court held that a motion for new trial is

“‘conditionally filed’ if tendered without the requisite fee, and appellate deadlines

run from and are extended by that date.” Id.

      [A] motion for new trial tendered without the necessary filing fee is
      nonetheless conditionally filed when it is presented to the clerk, and that
      date controls for purposes of the appellate timetable. . . . [T]he failure
      to pay the fee before the motion is overruled by operation of law may
      forfeit altogether the movant’s opportunity to have the trial court
      consider the motion; it does not, however, retroactively invalidate the
      conditional filing for purposes of the appellate timetable.

Id. at 37–38 (quoting Tate v. E.I. DuPont de Nemours & Co., 934 S.W.2d 83, 83–84

(Tex. 1996) (emphasis in original)). The Court explained, however, that filing fees

are not “irrelevant” and reiterated its prior holding in Jamar that “‘absent emergency

or other rare circumstances’ a motion for new trial should not be considered until the

filing fee is paid.” Id. at 38 (quoting Jamar, 868 S.W.2d at 319 n.3). Because Garcia

did not pay the filing fee, the trial court was not required to review her factual


                                          10
sufficiency complaint raised in her motion for new trial. Id. at 38. The Court

reasoned that because the filing fee was never paid, her complaint was not properly

made to the trial court and was not preserved for appellate review. Id.

      In this case, Ealy mailed a letter to the trial court, which the district clerk file-

stamped on September 17, but he never paid the filing fee. Garza and Jamar instruct

that even though Ealy never paid a filing fee, his motion was considered

conditionally filed at the time he tendered it to the clerk, i.e., September 17, and that

date triggered the appellate timetable. That meant because he timely filed his letter

(which we construe as a motion for new trial), his deadline to appeal the summary

judgment order was extended by ninety days, or until November 24, 2020. TEX. R.

APP. P. 26.1(a)(1). Ealy did not file a notice of appeal. Instead, he filed a notice of

restricted appeal on February 22, 2021. Because Ealy timely filed a post-judgment

motion, we do not have jurisdiction to hear his appeal as a restricted appeal. TEX. R.

APP. P. 30.

      We acknowledge the language from both Jamar and Garza directing trial

courts not to consider motions for new trial unless or until a filing fee is paid. See

Garza, 137 S.W.3d at 38 (“We have held that ‘absent emergency or other rare

circumstances’ a motion for new trial should not be considered until the filing fee is

paid. Here, Garcia’s factual sufficiency complaint had to be raised in a motion for

new trial, but because she never paid the $15 fee, the trial court was not required to


                                           11
review it. As her complaint was never properly made to the trial court, it preserved

nothing for review[.]” (quoting Jamar, 868 S.W.2d at 319 n.3)); Jamar, 868 S.W.2d

at 319 n.3 (“The filing is not completed until the fee is paid, and absent emergency

or other rare circumstances, the court should not consider [the motion for new trial]

before then.”). Under this guidance, Ealy’s motion for new trial was not “completed”

because he never paid the filing fee, and the trial court was not required to consider

the arguments raised in that motion. However, we consider this to be an issue related

to whether the substantive arguments were properly before the trial court, and

therefore, whether they were properly preserved for appellate review. In our view,

this is an issue separate from whether a motion is considered timely “filed” for

purposes of a restricted appeal.

      In sum, we hold that Ealy’s letter filed in the trial court on September 17 was

a timely-filed motion for new trial, and therefore, we do not have jurisdiction to

consider his restricted appeal. TEX. R. APP. P. 30; Ex parte E.H., 602 S.W.3d at 497.

                                    Conclusion

      We dismiss this appeal for want of jurisdiction.



                                              Amparo Guerra
                                              Justice

Panel consists of Justices Kelly, Rivas-Molloy, and Guerra.



                                         12